CORRECTED NOTICE OF ALLOWABILITY
	The purpose of this Corrected Notice of Allowability is to correct the dependency of original claim 15 (previously dependent on cancelled claim 8), to now depend from claim 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Knab on 24 June 2021.

The application has been amended as follows: 
	In claim 15, line 1, “according to claim 8” has been substituted by --according to claim 1--.
	Claims 18-20 are canceled.

Reasons for Allowance
Claims 1-4, 6, 7, 9-17, and 22 are allowed.
Reasons for allowance have not changed and are repeated below for convenience.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 18 May 2021, with respect to the claims, have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  
Specifically, the closes prior art of record, known by Feldman (US Serial No. 2005/0282700), teaches an acyltin catalyst for polyurethane synthesis that is useful for coating applications.  While Feldman teaches the coating compositions may further comprise acrylic binders and acrylic particles, the binders and particles of Feldman are polymerized and/or crosslinked, thus the acrylic functionality is no longer present.
Feldman fails to teach the composition comprising 10 to 99.000 wt-% of a radically polymerizable binder, nor fails to teach photopolymerizable embodiments.  Feldman does not contain sufficient suggestion, teaching, or motivation that would lead us from the polyurethane synthesis, to the specifically claimed polymerizable composition comprising 0.001 to 5 wt.-% of an acyltin photoinitiator, 10 to 99.999 wt.-% of a radically polymerizable binder, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
The Examiner makes note that the nonstatutory double patenting rejection in view of copending application No. 16/653119 has been withdrawn since the filing date of the instant application is earlier that the filing date of the copending application, and no prior art rejections are pending.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767